Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.238 Filed 04/13/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ISAIAH ROBINSON,

         Plaintiff,

v.                                                     Case No. 3:21-CV-10520

STATE OF MICHIGAN, et. al.,

         Defendants,
                                                   /

      OPINION AND ORDER SUMMARILY DISMISSING CIVIL RIGHTS COMPLAINT

         This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Isaiah

Robinson is a state inmate confined at the Macomb Correctional Facility in New Haven,

Michigan. For the reasons that follow, the complaint is dismissed in part with prejudice

and in part without prejudice for failing to state a claim upon which relief can be granted.

                                      I. BACKGROUND

         Plaintiff has filed a lengthy complaint naming nine different defendants. Plaintiff

filed an amended complaint, also lengthy. Many of the allegations are nonsensical or

delusional. The court will follow the advice of Ecclesiastes to “Let thy speech be short,

comprehending much in few words,”1 and attempt to summarize, but not reiterate,

Plaintiff’s voluminous allegations.

         Plaintiff’s main allegation is that he was wrongly convicted in the Newaygo

County Circuit Court of resisting and obstructing a police officer and for malicious

destruction of fire or police property. Plaintiff seeks to have these criminal convictions


1
     See Ecclesiasticus 32:8.

                                               1
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.239 Filed 04/13/21 Page 2 of 10




vacated and also requests monetary damages. Additionally, Plaintiff claims that prison

personnel at the Macomb Correctional Facility have interfered with his access to the

courts by not timely sending his legal mail to the courts or timely delivering mail from the

courts to Plaintiff. Plaintiff also claims that he was wrongfully convicted of a prison

misconduct offense while incarcerated at the Macomb Correctional Facility.

                                          II. STANDARD
       Plaintiff is allowed to proceed without prepayment of fees. See 28 § U.S.C.

1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir. 1997). However, 28

U.S.C. § 1915(e)(2)(B) states:

       Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines
       that:
       (B) the action or appeal:
       (i) is frivolous or malicious;
       (ii) fails to state a claim on which relief may be granted; or
       (iii) seeks monetary relief against a defendant who is immune from such relief.
       A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32

(1992). Sua sponte dismissal is appropriate if the complaint lacks an arguable basis

when filed. McGore, 114 F. 3d at 612.

       While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citations

omitted). Stated differently, “a complaint must contain sufficient factual matter,

                                              2
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.240 Filed 04/13/21 Page 3 of 10




accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)(quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

       To establish a prima facie case under 42 U.S.C. § 1983, a civil rights plaintiff

must establish that: (1) the defendant acted under color of state law; and (2) the

offending conduct deprived the plaintiff of rights secured by federal law. West v. Atkins,

487 U.S. 42, 48 (1988). “If a plaintiff fails to make a showing on any essential element

of a § 1983 claim, it must fail.” Redding v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                                      III. DISCUSSION

                           A. Federal Rule of Civil Procedure 8

       Plaintiff’s complaint is subject to dismissal, because Plaintiff has failed to comply

with the pleading requirements of Federal Rule of Civil Procedure 8. Rule 8(a)(2)

requires that a claim for relief contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” This rule seeks “to avoid technicalities and to

require that the pleading discharge the function of giving the opposing party fair notice

of the nature and basis or grounds of the claim and a general indication of the type of

litigation involved.” Chase v. Northwest Airlines Corp., 49 F. Supp. 2d 553, 563 (E.D.

Mich. 1999)(quoting Wright & Miller, Federal Practice and Procedure: Civil 2d § 1215).

Similarly, Rule 8(e)(1) requires that “Each averment of a pleading shall be simple,

concise, and direct.”




                                               3
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.241 Filed 04/13/21 Page 4 of 10




       Plaintiff’s voluble pleading is subject to dismissal for failing to comply with the

dictates of Rule 8 (a). See Echols v. Voisine, 506 F. Supp. 15, 17-19 (E.D. Mich. 1981),

aff'd, 701 F.2d 176 (6th Cir. 1982)(Table); see also Payne v. Secretary of Treas., 73 F.

App’x. 836, 837 (6th Cir. 2003)(affirming sua sponte dismissal of complaint pursuant to

Fed.R.Civ.P. 8(a)(2); “Neither this court nor the district court is required to create

Payne’s claim for her.”). Plaintiff’s complaint meanders through confusing and often

incomprehensible allegations which the court simply cannot decipher. Wild and

rambling pleadings do not meet the requirements of Rule 8 and must be dismissed.

                             B. Defendant State of Michigan

       Additionally, Plaintiff’s lawsuit against the State of Michigan must be dismissed,

because a state is not a “person” within the meaning of 42 U.S.C. § 1983. Will v.

Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Further, the Eleventh

Amendment bars lawsuits against a state unless the state has waived its immunity, see

Welch v. Texas Dep’t of Highways and Pub. Transp., 483 U.S. 468, 472–73 (1987), or

unless Congress has exercised its power under § 5 of the Fourteenth Amendment to

override that immunity. Will v. Michigan Dep’t of State Police, 491 U.S. at 66. Plaintiff

has failed to identify or allege any facts that would support a finding that the State of

Michigan has waived its immunity to his lawsuit or that Congress has expressly

overridden any state immunity, therefore, any lawsuit against the State of Michigan is

barred by the Eleventh Amendment. See Akella v. Michigan Dept. of State Police, 67 F.

Supp. 2d 716, 722 (E.D. Mich. 1999).

                          C. Defendants Governor Whitmer,
                   Attorney General Nessel, and Heidi Washington




                                              4
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.242 Filed 04/13/21 Page 5 of 10




       Plaintiff has named Governor Gretchen Whitmer, Attorney General Dana Nessel

and Heidi Washington, the Director of the Michigan Department of Corrections, as

Defendants even though his original and amended complaints contain no allegations

against any of these defendants.

       A plaintiff must allege the personal involvement of a defendant to state a civil

rights claim under 42 U.S.C. § 1983. See Monell v. Department of Social Svs., 436 U.S.

658, 691-92 (1978) (Section 1983 liability cannot be based upon a theory of respondeat

superior or vicarious liability); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009)

(same); see also Taylor v. Michigan Dep't of Corrections, 69 F.3d 716, 727-28 (6th Cir.

1995) (holding that a plaintiff must allege facts showing that the defendant participated,

condoned, encouraged, or knowingly acquiesced in alleged misconduct to establish

liability). Defendant Governor Whitmer is not subject to suit under § 1983, because

Plaintiff has failed to allege that she knew of, or took part in, the alleged deprivation of

his constitutional rights. See e.g. Foster v. Michigan, 573 F. App’x. 377, 392 (6th Cir.

2014) (finding that plaintiff could not sustain claim against Governor Snyder of Michigan

on a respondeat superior theory); Bowen v. Taft, 62 F. App’x. 117, 118 (6th Cir. 2003)

(holding that district court did not err in summarily dismissing prisoner lawsuit against

the Governor of the State of Ohio, because the Governor could not be liable under a

respondeat superior theory). Attorney General Nessel, likewise, cannot be held liable for

any civil rights violations absent any personal involvement on her part. See Moniz v.

Cox, 512 F. App’x. 495, 499 (6th Cir. 2013). The complaint must be dismissed against

Defendant Washington, because the complaint does not allege that Washington had

any direct involvement in the alleged violations of the plaintiff’s constitutional rights. See



                                              5
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.243 Filed 04/13/21 Page 6 of 10




Sarr v. Martin, 53 F. App’x. 760, 761 (6th Cir. 2002). All three of these Defendants must

be dismissed.

                   D. The Claims Involving the Criminal Conviction

       Plaintiff is unable to obtain monetary damages arising from his criminal

conviction, absent a showing that his criminal conviction had been reversed or

overturned. To recover monetary damages for an allegedly unconstitutional conviction

or imprisonment, a § 1983 plaintiff must prove that the conviction or sentence was

reversed on direct appeal, expunged by executive order, invalidated by a state tribunal,

or otherwise vacated by the issuance of a federal writ of habeas corpus. Heck v.

Humphrey, 512 U.S. 477, 486-487 (1994). Plaintiff does not allege that his conviction

was overturned, expunged, or called into question by a writ of habeas corpus, thus, his

allegations relating to his criminal prosecution, conviction, and incarceration against

Defendants fail to state a claim for which relief may be granted and must, therefore, be

dismissed. See Adams v. Morris, 90 F. App’x. 856, 858 (6th Cir. 2004); Dekoven v. Bell,

140 F. Supp. 2d 748, 756 (E.D. Mich. 2001).

       The court notes that Plaintiff alleges that Michigan Department of Corrections’

personnel have interfered with his legal mail, violating his right of access to the courts.

To the extent that any of this legal mail is related to his Newaygo County conviction,

Plaintiff’s access to the courts claim would be barred by Heck because his access to the

courts claim would imply the invalidity of his conviction. See Sampson v. Garrett, 917

F.3d 880, 882 (6th Cir. 2019).

       To the extent that Plaintiff seeks to have his criminal conviction set aside in this

civil rights action, the civil rights complaint is subject to dismissal. Where a state

                                              6
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.244 Filed 04/13/21 Page 7 of 10




prisoner is challenging the very fact or duration of his physical imprisonment and the

relief that he seeks is a determination that he is entitled to immediate release or a

speedier release from that imprisonment, his sole federal remedy is a petition for writ of

habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). A plaintiff cannot seek

injunctive relief relating to his criminal conviction in a § 1983 action. Nelson v. Campbell,

541 U.S. 637, 643 (2004). Instead, “§ 1983 must yield to the more specific federal

habeas statute, with its attendant procedural and exhaustion requirements, where an

inmate seeks injunctive relief challenging the fact of his conviction or the duration of his

sentence.” Id.

       This court, however, declines to construe Plaintiff’s civil rights complaint as a

habeas petition because Plaintiff does not allege that his claims have been exhausted

with the state courts, nor does the complaint comply with Rule 2(c) of the Rules

Governing Section 2254 Cases in the United States District Courts. See Parker v.

Phillips, 27 F. App’x. 491, 494 (6th Cir. 2001). In addition, Heck clearly directs a federal

district court to dismiss a civil rights complaint which raises claims that attack the validity

of a conviction; it does not direct a court to construe the civil rights complaint as a

habeas petition. See Murphy v. Martin, 343 F. Supp. 2d 603, 610 (E.D. Mich. 2004).

       The court dismisses the claims related to Plaintiff’s conviction. Because the court

is dismissing Plaintiff’s claims pursuant to Heck v. Humphrey, the dismissal with respect

to these claims will be without prejudice. See Wheeler v. Dayton Police Dep’t, 807 F.3d

764, 767 (6th Cir. 2015).

                             E. Plaintiff’s Remaining Claims




                                              7
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.245 Filed 04/13/21 Page 8 of 10




       Plaintiff raises additional claims in his original and amended complaint. Plaintiff

primarily alleges that he was wrongly charged with, and convicted of, a prison

misconduct of disobeying a direct order while incarcerated at the Macomb Correctional

Facility. Although unclear, some of Plaintiff’s allegations about the interference with his

legal mail may pertain to legal cases other than Plaintiff’s Newaygo County conviction.

       Rules 18 and 20 of the Federal Rules of Civil Procedure govern the proper

joinder of claims and parties. The court has authority to sua sponte dismiss parties who

are not properly joined as defendants in this action. Fed. R. Civ. P. 21.

       Plaintiff’s attempt to join together a number of unrelated claims and defendants

into one action would thwart the purpose of the Prison Litigation Reform Act (PLRA),

which seeks to reduce the significant number of frivolous prisoner lawsuits that were

being filed in the federal courts. See Riley v. Kurtz, 361 F. 3d 906, 917 (6th Cir. 2004).

Under the PLRA, a prisoner is required to prepay the filing fee in some form in order to

commence a civil action. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the

PLRA were designed to deter frivolous prisoner litigation by making all prisoner litigants

feel the deterrent effect created by liability for filing fees.” Williams v. Roberts, 116 F. 3d

1126, 1127-28 (5th Cir. 1997). The PLRA also contains a “three-strikes” provision

which requires the collection of the entire filing fee after the dismissal for frivolousness,

etc., of three actions or appeals brought by a prisoner proceeding in forma pauperis,

unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three strikes”

provision was also implemented by Congress to curb frivolous prisoner litigation. See

Wilson v. Yaklich, 148 F. 3d 596, 603 (6th Cir. 1998). Courts have discouraged “creative

joinder of actions” by prisoners attempting to circumvent the PLRA’s three-strikes


                                               8
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.246 Filed 04/13/21 Page 9 of 10




provision. See e.g. Patton v. Jefferson Correctional Center, 136 F. 3d 458, 464 (5th Cir.

1998).

         “In light of the PLRA provisions ... to continue the practice of allowing joinder of

claims which are not in compliance with Rule 18 and Rule 20 [of the Federal Rules of

Civil Procedure] would be to defeat, or at least greatly dilute, the clear intent of the fee

payment and three-strikes provisions of the statute.” Walls v. Scott, 1998 WL 574903, *

3 (N.D. Tex. Aug. 28, 1998). Other courts have reached similar conclusions. See

Brown v. Blaine, 185 F. App’x. 166, 168-69 (3rd Cir. 2006) (allowing an inmate to assert

unrelated claims against new defendants based on actions taken after the filing of his

original complaint would have defeated the purpose of the three strikes provision of

PLRA); Shephard v. Edwards, 2001 WL 1681145, * 1 (S.D. Ohio Aug. 30, 2001)

(declining to consolidate prisoner’s unrelated various actions so as to allow him to pay

one filing fee, because it “would improperly circumvent the express language and clear

intent of the ‘three strikes’ provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va.

2000) (denying prisoner’s request to add new, unrelated claims to an ongoing civil rights

action as an improper attempt to circumvent the PLRA’s filing fee requirements and an

attempt to escape the possibility of obtaining a “strike” under the “three strikes” rule).

         Federal Rule of Civil Procedure 21 provides two remedial options for misjoinder:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims

against misjoined parties may be severed and proceeded with separately. See Grupo

Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 572-73 (2004). This court believes

the best option will be to dismiss the prison misconduct claim and any additional claims

which are unrelated to his criminal conviction without prejudice to Plaintiff filing a

                                                9
Case 3:21-cv-10520-RHC-EAS ECF No. 8, PageID.247 Filed 04/13/21 Page 10 of 10




separate lawsuit. Stojcevski v. Cty. of Macomb, 143 F. Supp. 3d 675, 683 (E.D. Mich.

2015).

                                                 V. CONCLUSION

         IT IS ORDERED that the complaint is DISMISSED IN PART WITH PREJUDICE

for failing to state a claim upon which relief could be granted, pursuant to 28 U.S.C. §

1915(e)(2)(B), and in part WITHOUT PREJUDICE, as further specified in the body of

this opinion.



                                                             s/Robert H. Cleland                        /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 13, 2021, by electronic and/or ordinary mail.

                                                              s/ Lisa Bartlett for Lisa Wagner      /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\21-10520.ROBINSON.CivilRights.1915Dismissal.db.chd.docx




                                                       10
